—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). We reject the contention of defendant that her plea, which included her waiver of the right to appeal, was not knowingly and voluntarily entered. County Court properly considered all the relevant facts and circumstances surrounding the plea before accepting it, including defendant’s physical and mental condition (see, People v Seaberg, 74 NY2d 1, 11). We also reject the contention of defendant that the court erred in denying her request for new counsel and defense counsel’s request to withdraw (see generally, People v Sides, 75 NY2d 822, 824). The court made a detailed inquiry into the reasons for defendant’s dissatisfaction with defense counsel before denying those requests and properly determined that defendant failed to establish good cause for substitution of counsel (see, People v Kirkman, 269 AD2d 808, lv denied 95 NY2d 836; People v Estwick, 266 AD2d 123, lv denied 94 NY2d 918; People v Donovan, 248 AD2d 895, lv denied 92 NY2d 851). (Appeal from Judgment of Wayne County Court, Kehoe, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Burns and Lawton, JJ.